Fourth Court of Appeals
                                         San Antonio, Texas
                                              December 17, 2015

                                             No. 04-15-00804-CV

                                           IN RE Dennis PEREZ

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

       On December 17, 2015, relator Dennis Perez filed a petition for writ of mandamus and
emergency motion for temporary relief and stay of trial court proceedings pending a ruling on
the mandamus petition. The court has considered the petition for writ of mandamus and is of the
opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus and emergency motion for temporary relief and stay are DENIED. See TEX. R. APP.
P. 52.8(a). Relator’s request for leave to file the petition for writ of mandamus is DENIED AS
MOOT. The court’s opinion will issue at a later date.

           It is so ORDERED on December 17, 2015.


                                                              _________________________________
                                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2015.



                                                              ___________________________________
                                                              Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. , styled Dennis Perez v. Four S's, Inc. d/b/a Express Lube #21, pending in
the 288th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb, III presiding.